DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-5 and 16-17 in the reply filed on February 14, 2022 is acknowledged.
Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Prior Art
D1:	KR101940413B1 to Han et al.
D2:	Lee et al. Multifunctional non-Pt ternary catalyst for the hydrogen oxidation and oxygen evolution reactions in reversal-tolerant anode, Catalysis Communications, Volume 130, 2019, 105758
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.
Claim 1, D1 discloses a fuel cell catalyst (abstract) comprising: a support comprising titanium suboxide and carbon (abstract, Ti4O7 suboxide with a carbon layer); and an active material supported on the support (abstract, platinum).
D1 does not disclose the active material comprising iridium (Ir), ruthenium (Ru), and yttrium (Y).  
D2 discloses an active material for fuel cell catalyst comprising iridium, ruthenium, and yttrium wherein this material provides significant cost savings over the use of platinum type catalysts, while also demonstrating outstanding performances for hydrogen oxidation reaction and good performance for reversal-tolerant anode durability compared to Pt type catalyst as taught by D2 (abstract, Fig. 1, Fig. 2), wherein the  Ir-Ru-Y compound may comprise IrRu4Y0.5 (abstract, Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified D1 to comprise IrRu4Y0.5 in place of the Pt active material. The motivation for doing so would have been to reduce the cost of the catalyst while providing suitable performance for hydrogen oxidation reaction and reversal tolerant anode durability in comparison to Pt as taught by D2.
	Regarding Claim 2, D1 further discloses wherein the active material IrRu4Y0.5 anticipates the claimed material represented by Formula 1:  IrRuaYb wherein a is between 1 and 5, and b is between 0.1 and 2.
	Regarding Claim 3, D1 is silent with respect to the proportion of carbon to the proportion of titanium suboxide in the carbon-titanium suboxide support and accordingly does not disclose the claimed range wherein the support comprises 100 parts by weight of the titanium suboxide and about 1 to 20 parts by weight of the carbon.  

	Regarding Claim 4, D1 further discloses wherein the active material and the support are comprised at a weight ratio of 25:100 (Example 2), or may comprise 15-25 parts Pt/100 parts support (Claim 6), which is within the claimed range of about 1:0.5 to 1:20.  
	Regarding Claim 5, D1 does not disclose that the carbon comprises one or more of carbon black, carbon nanotubes (CNTs), graphite, graphene, activated carbon, mesoporous carbon, carbon fibers, and carbon nanowires.  However, D1 teaches that the carbon layer formed on the surface serves to prevent clustering of the titanium suboxide (Ti 4 O 7 ) particles generated by the continuous heat treatment in a hydrogen atmosphere during use in a fuel cell. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize any carbon material known in the art such that is served to prevent clustering of the titanium suboxide particles during continuous heat treatment in hydrogen atmosphere, consistent with the teachings of D1. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). Here, the selection of known carbon nanomaterials suitable for providing a carbon film upon the titanium suboxide particles would have been obvious to one of ordinary skill in the art and would have provided the predictable result of inhibiting clustering of the suboxide during heat treatment in a hydrogen atmosphere, consistent with the teachings of D1.
	Regarding Claims 16 and 17, D1 further discloses the catalyst comprising the titanium suboxide support with carbon may be used as the catalyst for a fuel cell electrode (abstract, introduction section). Accordingly, one of ordinary skill in the art would have found it to be further obvious to have utilized the catalyst of modified D1 in a fuel cell electrode comprising the fuel cell catalyst of claim 1.  The motivation for doing so would be to provide catalysis for the fuel cell electrochemical power generation reactions. This would also result in the invention of Claim 17, a fuel cell comprising the fuel cell catalyst of claim 1.  
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729